BLAND, P. J.,
(concurring). — If, in respect to the kind of a house that might be erected on the plaintiff’s lot, nothing more appeared in the covenant than the following clause, “nor shall any dwelling-house costing less than three thousand dollars be erected upon said premises, nor shall any erection be made within thirty feet of the south line of Bartmer avenue, nor more than one *178house to he erected on each forty feet frontage,” I would be inclined to the opinion that the covenant prohibited the erection of what is commonly known as flats or apartment houses, intended to be occupied by more than one family, and that the intention of the parties to the covenant was that but one dwelling-house, in the strict sense of the term, i. e., a house to be occupied by one family, could be erected upon each forty feet of frontage. But the context of the covenant, I think, precludes this construction. To erect a house and set apart the first floor for the business of a clothing, dry goods or drug store, and the upper floors as a dwelling, would not breach the covenant. So, also, might plaintiff erect a theater or fraternal hall upon her lot without violating her covenant. I think, therefore, a proper construction of the covenant is that it is not intended that only private dwelling-houses might be erected. But that any house, in the ordinary acceptation of the term, i. e., a building divided into floors and apartments with four walls, a roof, a door and chimneys, but not necessarily a dwelling-house, might be erected, provided the same was not used for any of the callings or purposes specially prohibited by the covenant. An apartment house or flats is not specifically prohibited by the covenant, and I think one such house may be erected by plaintiff upon her lot, and when erected it may be occupied by more than one family.